DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claims 1 and 7 have been amended, claims 15-18 have been withdrawn, and claims 1-14 are currently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 7-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (7,909,166) in view of Chessman et al (6,951,284).


    PNG
    media_image1.png
    638
    821
    media_image1.png
    Greyscale

As to claim 1, Lin discloses a wafer cushion (Figure 13a), comprising: a frame (rectangular frame as shown above); and a plurality of spring beams (30), wherein each of the plurality of spring beams includes: a first arm (31), joined to the frame and extending in a first direction (the first direction is extending from the frame in horizontal direction towards central hole 34) to a first arm end; a second arm (32) joined to the first arm at the first arm end and extending in a second direction, different from the first direction, to a second arm end; and a wafer contact (32G) joined to the second arm at the second arm end (the arms can be better seem in Figure 10).  However, Lin does not disclose the wafer contact has a width greater than a width of a portion of the second arm.  Nevertheless, Chessman discloses a wafer cushion (Figure 4), the wafer cushion 
As to claim 2, Lin further discloses the plurality of spring beams (30) is configured such that when a wafer (W) is supported by two of the plurality of spring beams, the wafer only contacts the wafer contacts at the ends of the second arms of the two of the plurality of spring beams (As shown in Figure 12, the wafer is only contacts the wafer contacts 32G when assembled).
As to claim 4, Lin further discloses the surface of the wafer contact configured to contact a wafer has a convex surface (as shown in Figure 10 and column 7, lines 10-21, which teaches the semicircle-shape protruding portion 32C which is shape of convex surface facing the wafer).  
As to claim 5, Lin further discloses the first arm is joined to the frame (rectangular frame) at a perimeter of the frame, and the first direction is towards a center line of the frame (Figure 13 as annotate above).  


As to claim 9, Lin further discloses the wafer carrier is a front opening unified pod (as title).
As to claim 10, Lin further discloses the plurality of spring beams (30) is configured such that when a wafer (W) is supported by two of the plurality of spring beams, the wafer only contacts the wafer contacts at the ends of the second arms of the two of the plurality of spring beams (As shown in Figure 12, the wafer is only contacts the wafer contacts 32G when assembled).
As to claim 12, Lin further discloses the surface of the wafer contact configured to contact a wafer has a convex surface (as shown in Figure 10 and column 7, lines 10-21, which teaches the semicircle-shape protruding portion 32C which is shape of convex surface facing the wafer).  
As to claim 13, Lin further discloses the first arm is joined to the frame (rectangular frame) at a perimeter of the frame, and the first direction is towards a center line of the frame (Figure 13 as annotate above).  
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (7,909,166) and Chessman et al (6,951,284), further in view of Nagashima (8,910,792).
As to claims 3 and 11, Lin as modified does not disclose each of the wafer contact is a V-groove wafer contact or a paddle wafer contact.  Nagashima discloses a wafer cushion (21), the wafer cushion (21) comprises wafer contact (Figures 4 and 5) . 
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (7,909,166) in view of Wiseman (8,528,738).
As to claim 6 and 14, Lin as modified does not disclose each of the spring beams includes a secondary contact point on the second arm, located where the second arm is joined to the first arm, and wherein the secondary wafer contact is configured to contact a wafer only when a shock event occurs.  Nevertheless, Wiseman discloses resilient cushion for wafer container (62), the wafer container discloses a wafer contact (66) and a second wafer contact (opposite surface of the U-shape compression spring) form on the arm (62 as shown in Figure 4 and 5).  The wafer contact in contact with the periphery of wafer (46) when in compression of the door.  The second contact point would be contact with the wafer when a shock event occurs and the wafer is moving.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm of the wafer cushion of Lin with additional protrusion at the arm of the of the wafer cushion as taught by Wiseman to provide additional compression spring to provide additional resiliency to the arm and protects the wafer in any shock event. 
Response to Arguments

Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that claim 4 and 12 does not have the surface of the wafer contact configured to contact a wafer has a convex surface (page 6 and 7 of the remark).  Such argument is not found persuasive.  Please see Figure 12 with the exploded view of the contact surface which the cross section is in a shape of the wafer contact being in the shape of the convex surface and the Figure 10 shows the contact portion of the wafer contact also in the shape of the convex surface.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736